Citation Nr: 0719990	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-33 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. § 2101(a).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran served on active duty from June 1960 to July 
1962.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the veteran's claim of entitlement to 
specially adapted housing under 38 U.S.C.A. § 2101(a).  The 
veteran's claim is now in the jurisdiction of the RO in 
Muskogee, Oklahoma.  

A hearing was held in August 2006, by means of video 
conferencing equipment with the appellant in Muskogee, 
Oklahoma, before Kathleen K. Gallagher, a Veterans Law Judge 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.

The Board notes that in cases such as this, where entitlement 
to specially adapted housing under 38 U.S.C.A. § 2101(a) is 
not established, a claimant may be considered for a special 
home adaptation grant under 38 U.S.C.A. § 2101(b).  This 
latter benefit requires that the evidence show permanent and 
total service-connected disability that either results in 
blindness in both eyes with 5/200 visual acuity or less, or 
involves the anatomical loss or loss of use of both hands.  
38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a(b) 
(2006).  In this case, in the April 2005 rating decision 
discussed above, the RO determined that the veteran was 
eligible for a special home adaptation grant under 
38 U.S.C.A. § 2101(b).  Thus, the only issue on appeal is as 
set forth on the cover page of this decision.  


FINDINGS OF FACT

1.  Service connection is currently in effect for bilateral 
glaucoma, evaluated as 100 percent disabling, with special 
monthly compensation on account of blindness in both eyes 
having no light perception.  

2.  The veteran's service-connected disabilities do not 
result in the loss, or loss of use, of either lower 
extremity.


CONCLUSION OF LAW

The criteria for a certificate of eligibility for financial 
assistance in acquiring specially adapted housing are not 
met.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006).  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In this case, in a January 2005 letter issued prior to the 
initial rating decision on his claim, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim for specially adapted 
housing, and of what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  The letter 
also advised the veteran to submit or identify any additional 
evidence in support of his claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons discussed above, the Board finds that VA has 
fulfilled its notification duties to the veteran to the 
extent necessary.  Neither the veteran nor his representative 
has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are relevant post-service clinical records showing 
the current severity of the veteran's service-connected 
disability.  Moreover, given the nature of the issues on 
appeal, the Board finds that a medical examination is not 
necessary.  38 C.F.R. § 3.159(c)(4) (2006).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its development 
and notification duties to the veteran.  A remand for 
additional notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In any event, as set forth in more detail below, the 
pertinent facts in this case are not in dispute.  Livesay v. 
Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. 
App. 227, 231-32 (VCAA not applicable where the outcome is 
controlled by the law, and the facts are not in dispute).




Background

The pertinent facts in this case are not in dispute.  

The veteran's service medical records show that, in July 
1962, he was determined to be unfit for duty due to 
bilateral, wide angle glaucoma.  

In September 1962, following his discharge from active 
service, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
glaucoma.  

In an October 1962 rating decision, the RO granted service 
connection for bilateral glaucoma and assigned an initial 100 
percent disability rating.  The veteran was awarded a 
permanent and total disability rating, effective May 28, 
1976.  Effective November 6, 1978, the veteran was awarded 
special monthly compensation on account of blindness in both 
eyes having light perception only.  In a June 2002 rating 
decision, the RO awarded a higher rate of special monthly 
compensation, effective September 4, 2001, based on the loss 
of use of both eyes, having no light perception.  

In January 2005, the veteran submitted an Application in 
Acquiring Specially Adapted Housing.  

In an April 2005 rating decision, the RO denied the claim, 
but determined that the veteran was eligible for a special 
home adaptation grant.  

The veteran appealed the RO's determination, arguing that he 
was entitled to specially adapted housing because he was 
blind in both eyes.  The veteran contended that he wanted to 
build a new home in which he could be safe and more 
independent.  He indicated that he wished his new home to 
include wider doors to accommodate for cane travel and 
textured ceramic tile close to doorways for cane pick-up.

At his August 2006 Board hearing, the veteran contended that 
he was entitled to specially adapted housing because he was 
blind in both eyes and further needed a cane to be 
ambulatory.  He acknowledged that his cane was not for weight 
bearing, but was rather a sensing cane for the visually 
impaired.  However, he indicated hat he needed the cane in 
order be independent and ambulatory.  


Applicable Law

A certificate of eligibility for financial assistance in 
acquiring specially adapted housing may be issued to a 
veteran who has a permanent and total service-connected 
disability due to:  (1) the loss, or loss of use, of both 
lower extremities such as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair; or (2) 
blindness in both eyes, having only light perception, plus 
the loss of use of one lower extremity; or (3) the loss, or 
loss of use, of one lower extremity together with the 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair; 
or (4) the loss, or loss of use, of one lower extremity 
together with the loss, or loss of use, of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 
2101(a) (West 2002); 38 C.F.R. § 3.809 (2006).  

The term "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  38 
C.F.R. § 3.809(d) (2006).




Analysis

Applying the facts in this case to the criteria set forth 
above, the Board must conclude that the veteran is not 
legally entitled to a certificate of eligibility for 
financial assistance in acquiring specially adapted housing 
under 38 U.S.C.A. § 2101(a).  

As set forth above, the veteran is currently in receipt of 
compensation for permanent and total disability due to 
glaucoma causing blindness in both eyes.  However, in order 
to be entitled to specially adapted housing under section 
2101(a), the evidence must show, in addition to blindness, 
the anatomical loss or loss of use of one lower extremity.  
In this case, the evidence does not show, nor does the 
veteran contend, that he has lost the use of either of his 
lower extremities.  While he uses a cane for the visually 
impaired, the use of such cane is not necessitated by a 
disability of either lower extremity, much less service-
connected loss of use.  Thus, the veteran is not legally 
entitled to specially adapted housing under the criterion 
specifying service-connected blindness in both eyes, plus the 
anatomical loss of loss of use of one lower extremity.  See 
38 C.F.R. § 3.809(b)(2).  

Moreover, the veteran meets none of the other enumerated 
criteria for entitlement to specially adapted housing.  His 
sole service-connected disability is glaucoma.  He does not 
have service-connected loss or loss of use of either lower 
extremity.  Thus, he is not legally entitled to specially 
adapted housing under any of the remaining enumerated 
criteria.  See 38 C.F.R. § 3.809(b)(1), (3), (4).  

In the absence of evidence showing that the veteran has the 
service-connected disabilities specified by section 2101(a) 
and its implementing regulations, Congress does not authorize 
VA to provide financial assistance in acquiring specially 
adapted housing.  Under these circumstances, the basic legal 
criteria for the benefit sought are not met.  As the law in 
this case is dispositive, the claim must be denied based on a 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. § 2101(a) is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


